Citation Nr: 1101623	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of a total disability evaluation based on 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






REMAND

The Veteran had active military service from July 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).)

By way of a September 2010 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded a 
January 2010 decision by the Board that had denied the Veteran's 
claim for TDIU.  The Court's order followed a joint motion for 
remand.  

The parties to the joint motion determined that a September 2009 
VA examination was inadequate for rating purposes because the VA 
examiner did not provide a rationale for his opinion that the 
Veteran's cold injury residuals did not make him unemployable.  
The parties cited to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), for the proposition that a medical opinion which only 
contains data and conclusions, and is not supported by reasons or 
rationale is accorded no probative weight.  See also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the 
two).  The parties concluded that further evidentiary development 
was required to obtain a VA opinion that is supported by medical 
explanation or analysis.

Therefore, to comply with the September 2010 Court Order, a 
remand is necessary to obtain a VA examination with an opinion as 
to whether the Veteran's service-connected cold injury residuals 
with degenerative joint disease (DJD) cause unemployability.  The 
examiner should take into account that the ultimate question is 
whether the Veteran, because of service-connected disabilities, 
is incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  In forming 
his opinion, the VA examiner should take into account the July 
2006 and September 2009 VA examinations that evaluated the 
severity of the Veteran's cold injury residuals.  Specifically, 
the July 2006 VA examiner diagnosed the Veteran with status-post 
cold weather injury of the feet and hands with DJD, noting 
evidence of a fungal infection of the toe nails.  The VA examiner 
noted that motor and sensory examinations were within normal 
limits and stated that there was no discoloration of the cold 
injury parts, and no missing nails.  The 2006 VA examiner noted 
that an examination of the extremities did not reveal atrophic 
skin changes, ulceration, gangrene, ischemic limb pain or 
persistent coldness.  There was no ulceration, deformity, edema, 
atrophy, or loss of tissue or digits, and the skin texture was 
normal.  The VA examiner noted that the Veteran could tie his 
shoelaces and fasten buttons without difficulty, despite having 
DJD in his hands, and noted that both right and left hand 
dexterity showed that his fingertips could approximate the 
proximal transverse crease of the palm.  Regarding range of 
motion of the right and left wrist joints, the Veteran had full 
range of dorsiflexion, ulnar deviation and radial deviation.  See 
38 C.F.R. § 4.71, Plate I.  The Veteran was also found to have 
full range of motion in his ankles.  (See 38 C.F.R. § 4.71a, 
Plate II).

The September 2009 VA examiner, A.Y., M.D., diagnosed the Veteran 
with a history of cold injury with onychomycosis of the toenails 
of both feet, mild degenerative changes of both feet with mild 
loss of function, and mild degenerative changes of both hands 
with mild loss of function.  Dr. Y. opined that the Veteran's 
cold injury residuals did not make him unemployable.  To support 
this opinion, he stated that his cold injury residuals had no 
effect on the Veteran's usual daily activities, and noted that 
the Veteran currently experienced mild, intermittent pain in the 
joints of his fingers and toes, which was worse during cold 
weather.  Dr. Y. noted that the Veteran had moderate cold 
sensitivity without evidence of changes in skin thickness, 
tingling, weakness, swelling, and without a history of recurrent 
fungal infections or numbness.  The 2009 VA examiner found that 
all reflexes were normal, and also noted that all sensory 
functions were normal, except the right and left foot, where 
although no nerves were affected, vibration and light touch were 
slightly decreased.  Regarding range of motion of the joints 
involved, the examiner noted that the movements of the Veteran's 
toes of both feet were normal, and ankle range of motion of both 
the right and left ankle was only 2 degrees less than full range 
of dorsiflexion, and five degrees less than full range of plantar 
flexion.  On examination of the Veteran's hands and wrists, the 
2009 VA examiner found no deformity and no swelling of the wrist 
joints, and no weakness or instability of the wrists.

As discussed above, an opinion should be obtained as to whether 
the Veteran's service-connected cold injury residuals of his 
upper and lower extremities preclude substantially gainful 
employment.  A thorough rationale should be provided for the 
opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination.  Taking into consideration 
the severity of the Veteran's service-
connected cold injury residuals with DJD, 
the examiner should offer an opinion as to 
whether the Veteran's service-connected 
cold injury residuals, including DJD, 
combine to make him unemployable.  In 
making an assessment as to whether the 
Veteran is capable of obtaining or 
retaining gainful employment, the examiner 
should only take into account his service-
connected disabilities, and not consider 
non-service connected disabilities.  A 
complete rationale should be provided to 
support the VA examiner's assessment as to 
unemployability due to service-connected 
cold injury residuals.  In other words, an 
explanation should be provided as to why 
the examiner believes the Veteran is or is 
not employable.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The AOJ should make sure 
that the examination report complies with 
this remand and answers the question of 
whether cold injury residuals render the 
Veteran unemployable.  The rationale for 
any opinion provided should be set forth.  
If the report is insufficient, i.e., if no 
rationale or an insufficient rationale is 
provided, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

